DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings

3.    The Examiner has approved drawings filed on 4/27/20.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 5, 7- 10, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (US PGPUB NO. 20160163035 A1), in view of Tan et al., (US PGPUB NO. 20190138731 A1 further in view of Han (US.6, 104,835).

extracting a low-level feature of a defect region from a defect image (see para 34);
Chang does not discloses middle – level semantic feature.
 However, Tan  discloses encoding the low-level feature by using a defect dictionary to obtain a middle-level semantic feature corresponding ( para  67 )  to the low-level feature; classifying a defect in the defect region of the defect image into one of a plurality of defect categories based on the middle-level semantic feature ( see para 66, 71). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to use the teaching of Tan to modify Chang by obtaining semantic feature because the purpose is to use deep learning to generate new semantic features to help build more accuracy security vulnerability prediction model (see para 6).
Neither Chang nor tan discloses wherein the defect dictionary includes a defect intra-category dictionary and a defect intercategory dictionary.
	Han discloses defect included intra and inter (column 4, lines 64- 67, column 5, lines 1-19). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made  to use the teachings of  Han  to modify the combined apparatus of 
	As to claim 4, Chang discloses the method according to claim 1, wherein the extracting the low-level feature of the defect region from the defect image comprises:  -32-Attorney Docket No. 008357.00916 performing an image segmentation on the defect image to extract the defect region; and extracting the low-level feature of the defect region (see para 4, 6, 28).  
	As to claim 5, Chang discloses the method according to claim 1, wherein the low-level feature includes: a Histogram of Oriented Gradient feature, a Scale-invariant Feature Transform feature, or a Speed- up Robust feature ( see para 34, 36 and 40).
	As to claim 7, Tan discloses the method according to claim 6, wherein the middle-level semantic feature includes a Bag-of-Words model, and the encoding the low-level feature by using the defect dictionary to obtain the middle-level semantic feature corresponding to the low-level feature further comprises: obtaining the Bag-of-Words model of the defect region according to the feature encoding matrix V (see para 67- 68).  
	As to claim 8, Han  discloses the method according to claim 1, wherein the plurality of defect categories include: dark spot, bright spot, scratch, glass breakage, liquid leakage, and poor film, the classifying the defect in the defect region of the defect image into one of the plurality of defect categories comprises: classifying the defect in 
	As to claim 9, Tan discloses the method according to claim 1, wherein the classifying the defect in the defect region of the defect image into one of the plurality of defect categories based on the middle-level semantic features comprises: inputting the obtained middle-level semantic feature (see para 40, 49, 52) of the defect region of the defect image into a trained classifier for classification (see para 61 – 62).
 Regarding claim 10, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.
Regarding claim 13, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 4.
Regarding claim 14, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 8.
As to claim 15, Tan discloses an apparatus for defect classification, comprising: a processor; and a memory for storing computer-executable instructions that, when executed by the processor, cause the processor to perform the method for defect classification according to claim 1 (see para 48, 66-67, 71, 81).
As to claim 16, Tan discloses an apparatus for training a defect classifier, comprising: a processor; and a memory for storing computer-executable instructions that, when executed by the processor, cause the processor to perform the method for training a defect classifier according to claim 10 (see para 48, 33, 40, 71).
Allowable Subject Matter
5.	Claim 2, 3, 6 , 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

	Other prior art cited 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Number: 6104835, 5799104, US PGPUB NO.20110054659, 20200151869, 20150228063, 20070288219, 20070230770, 20140270347. 












Contact information 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Chawan whose telephone number is (571)272-7446 . The examiner can normally be reached on 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview request (AIR)   http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on 571 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/SHEELA C CHAWAN/Primary Examiner, Art Unit 2669